Case 4:18-cv-00644 Document 64-18 Filed on 11/18/19 in TXSD Page 1 of 5
Case 4:18-cv-00644 Document 64-18 Filed on 11/18/19 in TXSD Page 2 of 5




                                                                          HOU00001573
Case 4:18-cv-00644 Document 64-18 Filed on 11/18/19 in TXSD Page 3 of 5




                                                                          HOU00001574
Case 4:18-cv-00644 Document 64-18 Filed on 11/18/19 in TXSD Page 4 of 5




                                                                          HOU00001575
Case 4:18-cv-00644 Document 64-18 Filed on 11/18/19 in TXSD Page 5 of 5




                                                                          HOU00001576
